MORRISON, Presiding Judge.
■ The offense is murder; the punishment, 25 years.
The deceased was shot from across the street as he stood at the front of a tavern, near closing time.
On the following day the appellant presented himself ■ at the Criminal Courts *652Building' and offered to show the officers where he had thrown the pistol which he had used to shoot the deceased. Skin divers were contacted, and all parties, including the appellant, repaired to the Seventh Street bridge, where the pistol was recovered from the Trinity River.
The appellant did not testify or offer any evidence in his own behalf, and we find the evidence sufficient to support the conviction.
There are no bills of exception in the record, and no brief has been filed.
The judgment is affirmed.